Citation Nr: 9902752	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  98-07 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a left knee disability 
as secondary to service-connected right knee status post 
removal of semilunar cartilage, symptomatic.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel

INTRODUCTION

The veteran served on active duty from March 1944 to April 
1945.

The Board of Veterans Appeals (Board) notes that the issue 
on appeal stems from Department of Veterans Affairs (VA) 
Regional Office (RO) rating decisions.  The record shows that 
the veterans claim has also been denied on a direct basis.  

In November 1998, the veteran attended a video conference 
hearing.  The veteran and his representative were at the RO 
while a member of the Board conducting the hearing was at the 
Board in Washington, D.C.  The veteran signed a waiver to an 
"in person hearing" under 38 C.F.R. § 20.700 (1998).  The 
hearing transcript is on file.

At the hearing, the veteran and his representative reopened a 
claim of entitlement to an increased evaluation for service-
connected right knee disability characterized as status post 
removal of semilunar cartilage, symptomatic.  Since this 
issue is not inextricably intertwined with the certified 
issue on appeal, it is referred to the RO for appropriate 
action.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Veterans Appeals 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 1998) (Historical and Statutory Notes).  In 
addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



Following a preliminary review of the record, the Board notes 
that additional development is needed in order to supplement 
the record with sufficient evidence to enable the Board to 
render a determination as to the issue of entitlement to 
service connection for a left knee disability as secondary to 
service-connected right knee disability characterized as 
status post removal of semilunar cartilage, symptomatic.  The 
veteran argues that he developed a left knee disability as a 
consequence of increased pressure placed on the left knee 
associated with uneven gait and weight shifting as secondary 
to impairment of function of the service-connected right knee 
disability.  

The veteran argues that he underwent left knee surgery for 
removal of a semilunar cartilage as early as approximately 
one year following right knee surgery approximately in 1946.  
Moreover, he noted in his substantive appeal that the opinion 
offered by the VA examiner in conjunction with an orthopedic 
examination in February 1997 was in direct conflict with all 
other physicians he had checked with, as they felt that his 
left knee disability was secondary to his service-connected 
right knee disability.  

Moreover, at a video hearing in November 1998, the veteran 
noted that a VA physician, Dr. St. Claire or Sinclair, 
recently commented that a causal relationship existed between 
the onset of his left knee disability as secondary to 
service-connected right knee impairment.  He also noted that 
his state representative recently spoke to his treating VA 
physician, Dr. Kalaya, about his knee.  The veteran indicated 
that he has been treated predominantly through VA for his 
left knee disability.  However, he did submit a medical 
release authorization form regarding treatment at St. 
Josephs Hospital in 1944-1945 for both knees which he wanted 
considered in connection with his claim.

Under 38 U.S.C.A. § 5103(a) (West 1991), if a claimant's 
application for benefits under the laws administered by the 
Secretary is incomplete, the Secretary shall notify the 
claimant of the evidence necessary to complete the 
application.  






Under the circumstances of Robinette v. Brown, 8 Vet. App. 69 
(1995), the Court found that where a veteran had made a 
statement regarding what he had been told by a treating 
physician, his application for compensation was incomplete 
under 5103(a).  Upon receipt of the hearsay statement from 
the veteran, the Secretary had an obligation under 5103(a) to 
advise him that the physician's statement was needed to 
"complete" his application. 

The veteran was not notified of the evidence necessary to 
complete his application, in particular, statements from the 
medical treatment providers referenced in the record.  
Moreover, the RO should attempt to obtain all pertinent 
outstanding hospital and outpatient medical records 
reflecting treatment for a left knee disability from 
separation from active duty to the present including records 
at the Lubbock clinic.

In order to ensure that VA has met its duty under 5103(a), 
the case is REMANDED to the RO for the following development:

1.  The RO should advise the veteran 
that, in order to complete his 
application, he should submit statements 
from any physicians who told him that his 
left knee disability developed as 
secondary to his service-connected right 
knee disability characterized as status 
post removal of semilunar cartilage, 
symptomatic.  The physicians' statements 
should comment on the onset and etiology 
of the veteran's left knee disability and 
should include an explanation of the 
rationale for the opinions offered.  Any 
obtained data should be associated with 
the veterans claims file.



2.  After securing any necessary 
authorization, the RO should arrange to 
obtain all pertinent outstanding VA 
outpatient and hospital medical records 
reflecting treatment of the veterans 
left knee since separation from active 
duty to the present including records at 
the Lubbock clinic.  The RO should also 
obtain the private hospital records at 
St. Josephs Hospital regarding pertinent 
of the knees between 1944 and 1945.  Any 
obtained data should be associated with 
the veterans claims file.

3.  After the development above has been 
completed to the extent possible, the RO 
should proceed with any 
further development of the medical record 
that it deems necessary to include 
arranging for the VA orthopedic examiner 
that examined the veteran in February 
1997 or an alternative specialist if he 
is unavailable, to review the veterans 
claims file to include the evidence 
submitted in response to paragraphs 1 and 
2 cited above.  

The examiner should be asked to express 
an opinion as to whether any present left 
knee disability developed as a 
consequence of functional impairment 
associated with service-connected right 
knee disability characterized as status 
post removal of semilunar cartilage, 
symptomatic.  The rationale for any 
opinion expressed should be provided in 
detail.  If such an opinion may be solely 
based upon speculation the examiner 
should so state.  

4.  Thereafter, the RO should review the 
claims file to ensure that the above 
requested development has been completed 
in full.  

In particular, if the RO requested a 
review of the veterans claims file by a 
VA physician regarding the veterans 
claim it should review the requested 
opinion to ensure that it is responsive 
to and in complete compliance with the 
directives of this remand and if it is 
not, the RO should implement corrective 
procedures.

5.  After undertaking any development 
deemed essential in addition to that 
requested above, the RO should 
readjudicate the veterans claim of 
entitlement to service connection for a 
left knee disability as secondary to 
service-connected status post removal of 
semilunar cartilage, right knee, 
symptomatic.

If the benefit sought on appeal is not granted to the 
veterans satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate consideration, if 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
